This is an appeal from a judgment in favor of the plaintiff below for damages resulting from the alleged negligence of the defendant Motor Bus Lines.
The grounds of appeal are twenty-five in number confined to exceptions taken to the admission and rejection of evidence. The appellant divides these into three classes, contending in each instance that the trial court committed reversible error:
1. In admitting and rejecting answers to questions addressed to the plaintiff;
2. Rulings respecting questions addressed to the medical aspects of the case; and
3. That the court's rulings respecting questions addressed to other witnesses were erroneous and prejudicial.
All of these exceptions have been examined and we cannot say that singly or collectively the substantial rights of the parties were affected.
In every instance the trial judge made a serious and determined attempt to keep both the direct and cross-examinations within reasonable bounds, particularly as to that affecting the credibility of the witnesses. Necessarily this must rest in the sound discretion of the trial judge and there is nothing indicating a transgression in this direction.
The judgment under review is affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 15.
For reversal — None. *Page 435